181 F.2d 613
86 U.S.App.D.C. 172
PAYNE,v.CAPITAL TRANSIT CO.
No. 10152.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 4, 1950.Decided Feb. 13, 1950.

Mr.  Wesley E. McDonald, Washington, D.C., for appellant.
Mr. Howard Boyd, Washington, D.C., with whom Mr. Paul R. Connolly, Washington, D.C., was on the brief, for appellee.
Before WILBUR K. MILLER, PROCTOR and WASHINGTON, Circuit judges.
PER CURIAM.


1
This appeal from the District Court in a suit for slander raises a question as to the court's action in directing a verdict for defendant (appellee) upon the ground that the alleged defamatory utterance was made under the protection of qualified privilege.


2
In our opinion the record clearly supports the ruling of the trial court.


3
We also think the court acted well within its discretion in refusing to delay the trial to await the appearance of a proposed witness for the plaintiff (appellant), especially so, when, in acting upon the motion for a directed verdict, the judge considered a proffer by counsel of expected testimony from such witness.  The judgment is


4
Affirmed.